ITEMID: 001-59682
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2001
DOCNAME: CASE OF HIRVISAARI v. FINLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award
JUDGES: Georg Ress
TEXT: 8. On 14 February 1992 the pension fund of the applicant’s employer granted the applicant a full temporary disability pension as from 1 March 1992 until 30 June 1992. Thereafter the period of full pension was prolonged several times.
9. On 13 June 1997 the pension fund reviewed its previous decision and changed the applicant’s pension into a partial one for an indefinite period beginning on 1 June 1997. The pension fund reasoned its decision by observing that, according to the documents submitted to the pension fund, the applicant’s capability to work could no longer be considered reduced to such an extent as entitling him to a full disability pension. It was also noted that the applicant could be expected to work at least part-time.
10. The applicant appealed to the Pension Board, which on 4 March 1998 rejected the appeal. The decision was reasoned as follows:
“An employee is entitled to a full disability pension provided that his or her ability to work has continuously been reduced by at least three fifths for a minimum of one year and that this reduction has been caused by an illness, a defect or an injury. The employee’s remaining ability to earn income by carrying out work that would be available to him or her and that he or she could reasonably be expected to perform must be taken into account when assessing the reduction in the employee’s ability to work. Furthermore, the employee’s education, previous activities, age, living conditions and other comparable factors must be taken into consideration.
According to the statements on [the applicant’s] state of health, [the applicant] suffers from depression that has become more difficult during the autumn of 1997. However, [the applicant’s] symptoms must be considered as mild. Therefore, the Pension Board finds [the applicant] still partly capable of working as from 1 June 1997.”
11. The applicant appealed to the Insurance Court. He referred, inter alia, to several medical statements according to which he was for the time being incapable of working because of his mental illness. On 27 October 1998, the Insurance Court rejected the appeal reasoning the decision as follows:
“[The Insurance Court refers to] the reasons given in the Pension Board’s decision. The new material filed while the case was pending [before the Insurance Court] does not change the evaluation of [the applicant’s] disability.”
12. The pension fund decided later, on 27 January 1999, to reject the applicant’s renewed application for a full disability pension instead of partial one. The Pension Board rejected the applicant’s appeal on 25 May 1999. The applicant further appealed to the Insurance Court which, on 22 June 2000, found that the applicant’s capability of working had been reduced at least by 60 percent on account of his illness as from the beginning of December 1999, and ordered the pension fund to grant the applicant a full disability pension as from 1 January 1999.
13. According to the Employee’s Pensions Act (työntekijäin eläkelaki, lag om pension för arbetstagare; 395/1961) and the Employment Pensions Decree (työntekijäin eläkelaki, förordning om pension för arbetstagare) a party who is not satisfied with a decision of a pension fund concerning private sector employment pensions may appeal against such a decision to the Pension Board.
14. The Pension Board applies written procedure. A case file concerning disability pension contains a written doctor’s opinion prepared in accordance with Section 11 of the Employment Pensions Decree. Such a medical opinion shall provide information on symptoms, medical examination results and any other factors affecting the health of the patient. The doctor will also give his or her own opinion on the patient’s capability to work and on his or her possibilities to rehabilitate. The Pension Board’s decision may be appealed against to the Insurance Court.
15. According to Section 9 of the Insurance Court Act (laki vakuutusoikeudesta, lag om försäkringsdomstolen), as in force at the relevant time, the provisions concerning proceedings in ordinary courts were, mutatis mutandis, applied to those in the Insurance Court. The said provisions can be found in the Code of Judicial Procedure (oikeudenkäymiskaari, rättegångsbalken). The relevant provisions concerning the statement of reasons for a decision were included in Chapter 24, Section 3 (573/1984), according to which a judgment shall clearly indicate those main reasons and legal provisions on which the decision is based.
16. The provisions in Chapter 24 of the Code of Judicial Procedure were amended in 1998 (Act 165/1998). The new provisions were not applicable to the applicant’s case.
17. Section 9 of the Insurance Court Act has later been amended so as to make the provisions of the Act on Judicial Procedure in Administrative Matters (hallintolainkäyttölaki, förvaltningsprocesslag) applicable in cases which have become pending before the Insurance Court on 1 April 1999 or later.
18. A decision of the Insurance Court may not be appealed against. According to Section 21-d of the Employment Pensions Act, the Insurance Court may annul a final decision, if it is based on incorrect or deficient evidence or is manifestly against the law.
19. In accordance with Section 5 of the Insurance Court Act, the members of the Insurance Court include a doctor in cases where medical assessment is necessary.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
